DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on December 3, 2020.  As directed by the amendment: claims 1-4, 7, 11, 22, 24, 26, and 29 have been amended, claim 20 has been canceled, and new claims 30 and 31 have been added.  Thus, claims 1-4, 7, 11, 19, and 21-31 are presently pending in the application.

Claim Objections
Claims 1, 4, 7, and 24 are objected to because of the following informalities:
Claim 1 is listed as “previously presented,” but currently contains amendments.  The claim status should be updated accordingly.  Claims 4, 7, and 24 each suffer from the same deficiency as claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-29 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The Examiner notes that Applicant, in the arguments on page 8, stated that claims 26-29 were amended to overcome the rejections under 35 U.S.C. § 112(b).  However, no amendments to overcome the indefiniteness rejections have been received in the application.
Regarding claim 26, lines 1-2 recite the limitation “being a method for the recirculation of anaesthetic within an anaesthetic machine for resupply to a patient,” which renders the claim unclear.  Claim 4, from which claim 26 depends, is a method of capturing anaesthetic halocarbons.  
Regarding claim 26, lines 3-4 recite the limitation “a filter material,” which renders the claim unclear.  Claim 4, from which claim 26 depends, already positively recites a filter material.
Regarding claim 26, lines 3-4 recite the limitation “captured onto a filter material in a first pressure-tolerant housing to capture anaesthetic halocarbons,” which renders the claim unclear.  In claim 4, from which claim 26 depends, the filter material is recited as being contained within a pressure intolerant sleeve.  Further, claim 4 recites that the pressure intolerant sleeve (containing the filter material) is inserted into the pressure tolerant housing after capturing the halocarbons.  For purposes of examination, the claim will be interpreted to be referring to the filter material in a pressure intolerant sleeve.
Regarding claim 26
Regarding claim 26, lines 9-10 recite the limitation “the filter material is exposed to supercritical fluid, preferably carbon dioxide, and the anaesthetic halocarbon extracted,” which renders the claim unclear.  Claim 4, from which claim 26 depends, recites the filter material in the pressure intolerant sleeve being exposed to supercritical fluid to cause elution of the anaesthetic halocarbons.
Regarding claim 26, line 15 recites the limitation “a remainder of CO2,” which renders the claim unclear.  Specifically, it is unclear if a remainder of CO2 is absorbed, where the other unspecified portion of CO2 is disposed.
Regarding claim 27, lines 1-2 recite the limitation “being a method of remanufacturing anaesthetic halocarbons from a medical environment,” which renders the claim unclear.  Claim 7, from which claim 27 depends, is a method of eluting anaesthetic halocarbons captured on a filter material. 
Regarding claim 28, lines 1-2 recite the limitation “being a method for the recirculation of anaesthetic within an anaesthetic machine for resupply to a patient,” which renders the claim unclear.  Claim 7, from which claim 28 depends, is a method of eluting anaesthetic halocarbons captured on a filter material.
Regarding claim 28, lines 3-4 recite the limitation “a filter material,” which renders the claim unclear.  Claim 7, from which claim 28 depends, already positively recites a filter material.
Regarding claim 28, lines 3-4 recite the limitation “captured onto a filter material in a first pressure-tolerant housing to capture anaesthetic halocarbons,” which renders the claim unclear.  In claim 7, from which claim 28 depends, the filter material is recited as being contained within a pressure intolerant sleeve.  Further, claim 7 recites that the pressure intolerant sleeve (containing the filter material) is inserted into the pressure tolerant housing after capturing 
Regarding claim 28, the term "sufficient" in line 7 is a relative term which renders the claim indefinite.  The term "sufficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is unclear if “sufficient” would be considered 50% full, 75% full, 100% full, etc. or whether it would be measured by another metric altogether.
Regarding claim 28, lines 8-9 recite the limitation “the filter material is exposed to supercritical fluid, preferably carbon dioxide, and the anaesthetic halocarbon extracted,” which renders the claim unclear.  Claim 7, from which claim 28 depends, recites the filter material in the pressure intolerant sleeve being exposed to supercritical fluid to cause elution of the anaesthetic halocarbons.
Regarding claim 28, line 14 recites the limitation “a remainder of CO2,” which renders the claim unclear.  Specifically, it is unclear that if a remainder of CO2 is absorbed, where the other unspecified portion of CO2 is disposed.
Regarding claim 29, line 1 recites the limitation “The method of claim 3,” which renders the claim unclear.  Claim 3 and claim 1, from which claim 3 depends, recite an anaesthetic halocarbon capture system.  It is therefore unclear to which statutory category claim 29 belongs.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 7, 11, 21, 24-28 is/are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2015/0336042 to Welke (herein Welke) in view of EP 682980 to Gaier et al (herein Gaier).
Regarding claim 1, Welke discloses an anaesthetic halocarbon capture system for the remanufacture of anaesthetic agents (filter system 1, Fig. 1), comprising a pressure intolerant sleeve (filter 10, which operates at pressures close to atmospheric in line with the anaesthetic/ventilation system, Fig. 4) containing filter material for capturing one or more types of anaesthetic halocarbon (filter 10 is filled with zeolites, Para. [0034]).  Welke does not disclose a pressure tolerant housing that is tolerant of supercritical pressures above 73 bar and into which the pressure-intolerant sleeve is configured to be inserted so as to permit exposure of the pressure intolerant sleeve contents to pressures required for extraction of anaesthetic halocarbon by a supercritical fluid, wherein the supercritical fluid comprises carbon dioxide or nitrous oxide.
However, Gaier teaches a method for reactivating adsorbent (see line 10 of the machine translation previously provided) including a pressure tolerant housing that is tolerant of supercritical pressures above 73 bar and into which the pressure-intolerant sleeve is configured to be inserted (method carried out in a housing capable of operating at pressures greater than 74 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter material of Welke to include a pressure tolerant housing for supercritical adsorption as taught by Gaier in order to increase the capacity of the adsorbent and reduce the duration of the adsorption process (Gaier lines 35-36).
Regarding claim 3, the now modified device of Welke (as discussed above with respect to the rejection of claim 1) discloses a pressure intolerant sleeve (Welke filter 10), a pressure tolerant housing (Gaier housing), and a supercritical fluid (Gaier carbon dioxide).
Welke further discloses in which the system can receive exhaust an anaesthetic circuit (filter 10 receives the exhaust from one or more operating theaters, Para. [0030], Fig. 1).
Regarding claim 4, Welke discloses a method of capturing anaesthetic halocarbons (filter system 1, Fig. 1) comprising the steps of: providing a pressure-intolerant sleeve (filter 10 which operates at close to atmospheric pressure, Fig. 1) containing filter material for capturing one or more types of anaesthetic halocarbon (filter 10 is filled with zeolite, Para. [0034]).  Welke does not disclose providing a pressure-tolerant housing into which the pressure-intolerant sleeve is configured to be inserted, wherein the pressure tolerant housing is tolerant of supercritical pressures above 73 bar; capturing anaesthetic halocarbons in the sleeve; inserting the pressure-intolerant sleeve into the pressure-tolerant housing after anaesthetic halocarbon capture; 
However, Gaier teaches a method for reactivating adsorbent (see line 10 of the machine translation provided herewith) including providing a pressure-tolerant housing into which the pressure-intolerant sleeve is configured to be inserted, wherein the pressure tolerant housing is tolerant of supercritical pressures above 73 bar (method carried out in a housing capable of operating at pressures greater than 74 bar, lines 59-61 and 78-79); capturing anaesthetic halocarbons in the sleeve (filter is full of halogenated hydrocarbons, line 48); inserting the pressure-intolerant sleeve into the pressure-tolerant housing after anaesthetic halocarbon capture (filter material is inserted into the housing, lines 78-79); introducing a fluid into the pressure-intolerant sleeve (carbon dioxide is pumped into the housing, lines 64-66); and subjecting the pressure-intolerant sleeve to temperature and pressure above a critical temperature and pressure of the fluid so as to cause elution of the anaesthetic halocarbons from the filter material by supercritical fluid extraction (the carbon dioxide is heated and pressurized to above supercritical temperatures and pressures, lines 58-63 and 74-77).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter material of Welke to include a pressure tolerant housing for supercritical adsorption as taught by Gaier in order to increase the capacity of the adsorbent and reduce the duration of the adsorption process (Gaier lines 35-36).
Regarding claim 7, Welke discloses a method of capturing anaesthetic halocarbons (filter system 1, Fig. 1) comprising the steps of: providing a first pressure-intolerant sleeve (filter 10 which operates at close to atmospheric pressure, Fig. 1) including halocarbons captured on a filter material (filter 10 is filled with zeolite to capture halocarbons, Para. [0034]).  Welke does not disclose providing a pressure-tolerant housing that is tolerant of supercritical pressures above 73 bar, inserting the pressure-intolerant sleeve into the pressure-tolerant housing; introducing a fluid comprising carbon dioxide or nitrous oxide into the pressure-intolerant sleeve; subjecting the pressure-intolerant sleeve to temperature and pressure above a critical temperature and pressure of the fluid so as to cause elution of the anaesthetic halocarbons from the filter material by supercritical fluid, providing a second pressure-intolerant sleeve including halocarbons captured on a filter material; and transferring the supercritical fluid from the first pressure intolerant sleeve into the second pressure intolerant sleeve to drive elution of halocarbons therefrom.
However, Gaier teaches a method for reactivating adsorbent (see line 10 of the machine translation provided herewith) providing a pressure-tolerant housing that is tolerant of supercritical pressures above 73 bar (method carried out in a housing capable of operating at pressures greater than 74 bar, lines 59-61 and 78-79), inserting the pressure-intolerant sleeve into the pressure-tolerant housing (filter material is held in the housing); introducing a fluid comprising carbon dioxide or nitrous oxide into the pressure-intolerant sleeve (carbon dioxide is pumped into the housing, lines 64-66); subjecting the pressure-intolerant sleeve to temperature and pressure above a critical temperature and pressure of the fluid so as to cause elution of the anaesthetic halocarbons from the filter material by supercritical fluid (the carbon dioxide is heated and pressurized to above supercritical temperatures and pressures, lines 58-63 and 74-77), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter material of Welke to include a pressure tolerant housing for supercritical adsorption as taught by Gaier in order to increase the capacity of the adsorbent and reduce the duration of the adsorption process (Gaier lines 35-36).
Regarding claim 11, the now modified method of Welke (as discussed above with respect to the rejection of claim 4) discloses providing a pressure intolerant sleeve (Welke filter 10), providing a pressure tolerant housing (Gaier housing), capturing halocarbons (Welke exhaust gas from anaesthetic circuit), inserting the sleeve into the housing (Gaier filter material inserted in housing), and subjecting to a supercritical fluid (Gaier supercritical carbon dioxide).
Welke further discloses wherein the capturing of anaesthetic halocarbon in a pressure-intolerant sleeve housed in a pressure tolerant housing occurs in a medical environment (filter 10 captures hydrocarbons flowing directly from operating theatres, Paras. [0030]-[0031], Fig. 1), wherein extraction using the supercritical fluid occurs in a mobile or satellite facility with transport of the fluid to a central processing facility for purification and or quality control assessment (filters 10 that are full of captured halocarbons are put into a store 19 for later processing at a separate location, Para. [0039], Fig. 4).
Regarding claim 21, the now modified device of Welke (as discussed above with respect to the rejection of claim 1) discloses a pressure intolerant sleeve (Welke filter 10), a pressure tolerant housing (Gaier housing), and a supercritical fluid (Gaier carbon dioxide).
Welke further discloses wherein the filter material is selected from granular silica, zeolite, carbon, activated carbon, aerogel, a metal, or a metal oxide (filters 10 are filled with zeolite or activated carbon, Para. [0034]).
Regarding claim 24, the now modified device of Welke (as discussed above with respect to the rejection of claim 1) discloses a pressure intolerant sleeve (Welke filter 10), a pressure tolerant housing (Gaier housing), and a supercritical fluid (Gaier carbon dioxide).  Welke does not disclose wherein the pressure intolerant sleeve or the anaesthetic halocarbon introduced into the pressure intolerant sleeve is cooled during collection.
However, Gaier teaches a method for reactivating adsorbent (see line 10 of the machine translation provided herewith) including wherein the pressure intolerant sleeve or the anaesthetic halocarbon introduced into the pressure intolerant sleeve is cooled during collection (the supercritical carbon dioxide, including the captured halocarbons, is cooled to drive elution, lines 86-88).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure intolerant sleeve of Welke to be cooled as taught by Gaier in order to drive elution of the halocarbons and to require smaller amounts of gas for reactivation of the filter (Gaier lines 89-91).
Regarding claim 25, the now modified device of Welke (as discussed above with respect to the rejection of claim 1) discloses a pressure intolerant sleeve (Welke filter 10), a pressure tolerant housing (Gaier housing), and a supercritical fluid (Gaier carbon dioxide).  Welke does 
However, Gaier teaches a method for reactivating adsorbent (see line 10 of the machine translation provided herewith) including a means for separating the anaesthetic halocarbons from the supercritical fluid following extraction (expansion valve allows the carbon dioxide to reduce pressure and temperature below the critical values to assist in separation of the halocarbons from the gas, lines 83-85).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter system of Welke to include an expansion valve as taught by Gaier in order to drive elution of the halocarbons and to require smaller amounts of gas for reactivation of the filter (Gaier lines 89-91).
Regarding claim 26, the now modified method of Welke (as discussed above with respect to the rejection of claim 4) discloses providing a pressure intolerant sleeve (Welke filter 10), providing a pressure tolerant housing (Gaier housing), capturing halocarbons (Welke exhaust gas from anaesthetic circuit), inserting the sleeve into the housing (Gaier filter material inserted in housing), and subjecting to a supercritical fluid (Gaier supercritical carbon dioxide).
Welke further discloses exhaled anaesthetic halocarbon not recirculated through a CO2 absorber is captured onto a filter material in a first pressure tolerant housing (air is pre-filtered before being passed through filters 10 to capture halocarbons, Para. [0038]), a second pressure tolerant housing to undergo extraction using supercritical fluid (more than one filter 10 may be provided and stored in magazine 17 for sequential use, Para. [0039], Fig. 4), wherein after the filter material has captured anaesthetic halocarbon, the second pressure tolerant housing captures anaesthetic halocarbons and the first pressure tolerant housing undergoes extraction using 2 is absorbed by the CO2 absorber (gas is filtered for non-anaesthetic compounds downstream of filters 10, Para. [0039], Fig. 4).
Modified Welke further discloses wherein the filter material is exposed to supercritical fluid, preferably carbon dioxide, and the anaesthetic halocarbon extracted (Gaier filter material is subjected to carbon dioxide above the critical temperature and pressure to remove the halocarbons from the filter material, lines 58-63).
Welke, as modified above, does not disclose wherein the extracted anaesthetic halocarbon is condensed and separated from gaseous CO2 at subcritical temperatures.
However, Gaier teaches a method for reactivating adsorbent (see line 10 of the machine translation provided herewith) including wherein the extracted anaesthetic halocarbon is condensed and separated from gaseous CO2 at subcritical temperatures (the supercritical carbon dioxide, including the captured halocarbons, is cooled to drive elution below its critical temperatures, lines 86-88).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the captured halocarbons of Welke to be cooled and condensed as taught by Gaier in order to drive elution of the halocarbons and to require smaller amounts of gas for reactivation of the filter (Gaier lines 89-91).
Regarding claim 27, the now modified method of Welke (as discussed above with respect to the rejection of claim 7) discloses providing a pressure intolerant sleeve (Welke filter 10), providing a pressure tolerant housing (Gaier housing), capturing halocarbons (Welke exhaust gas from anaesthetic circuit), inserting the sleeve into the housing (Gaier filter material inserted in housing), and subjecting to a supercritical fluid (Gaier supercritical carbon dioxide).
Welke further discloses wherein the eluting occurs in a mobile or satellite facility to form a captured fluid, and further comprising transporting the captured fluid to a central processing facility for purification, quality control assessment, or a combination thereof (filters 10 that are full of captured halocarbons are put into a store 19 for later processing at a separate location, Para. [0039], Fig. 4).
Regarding claim 28, the now modified method of Welke (as discussed above with respect to the rejection of claim 7) discloses providing a pressure intolerant sleeve (Welke filter 10), providing a pressure tolerant housing (Gaier housing), capturing halocarbons (Welke exhaust gas from anaesthetic circuit), inserting the sleeve into the housing (Gaier filter material inserted in housing), and subjecting to a supercritical fluid (Gaier supercritical carbon dioxide).
Welke further discloses exhaled anaesthetic halocarbon not recirculated through a CO2 absorber is captured onto a filter material in a first pressure tolerant housing (air is pre-filtered before being passed through filters 10 to capture halocarbons, Para. [0038]), two pressure tolerant housings are present, one to capture anaesthetic halocarbons and one to undergo extraction using supercritical fluid, the function of each rotation after the filter material has captured sufficient anaesthetic halocarbon (more than one filter 10 may be provided and stored in magazine 17 for sequential use, once a filter 10 is filled, it is moved out of the anaesthetic circuit and put into store 19 for extraction, a second filter 10 is automatically moved into place to begin 2 is absorbed by the CO2 absorber (gas is filtered for non-anaesthetic compounds downstream of filters 10, Para. [0039], Fig. 4).
Modified Welke further discloses wherein the filter material is exposed to supercritical fluid, preferably carbon dioxide, and the anaesthetic halocarbon extracted (Gaier filter material is subjected to carbon dioxide above the critical temperature and pressure to remove the halocarbons from the filter material, lines 58-63).
Welke, as modified above, does not disclose wherein the extracted anaesthetic halocarbon is condensed and separated from gaseous CO2 at subcritical temperatures.
However, Gaier teaches a method for reactivating adsorbent (see line 10 of the machine translation provided herewith) including wherein the extracted anaesthetic halocarbon is condensed and separated from gaseous CO2 at subcritical temperatures (the supercritical carbon dioxide, including the captured halocarbons, is cooled to drive elution below its critical temperatures, lines 86-88).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the captured halocarbons of Welke to be cooled and condensed as taught by Gaier in order to drive elution of the halocarbons and to require smaller amounts of gas for reactivation of the filter (Gaier lines 89-91).

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Welke and Gaier, as applied to claim 1 above, and further in view of US Pat. Pub. 2017/0173231 to Kiriyama et al (herein Kiriyama).
Regarding claim 2, the now modified device of Welke (as discussed above with respect to the rejection of claim 1) discloses a pressure intolerant sleeve (Welke filter 10), a pressure tolerant housing (Gaier housing), and a supercritical fluid (Gaier carbon dioxide).  Welke, as modified above, does not disclose in which the pressure intolerant sleeve has a cap at either end, wherein each cap is mobile on a seal that is capable of moving when pressurized to engage and seal the pressure intolerant sleeve into a molding in the pressure tolerant housing to ensure that flow of the supercritical fluid only proceeds internally through the sleeve.
However, Kiriyama teaches an adsorbent for purifying fluids (Fig. 1) including in which the pressure intolerant sleeve has two ends and a cap at both ends (caps 150, 170, Fig. 1), wherein each cap is mobile on a seal that is capable of moving when pressurized to engage and seal the pressure intolerant sleeve into a molding in the pressure tolerant housing to ensure that flow of the supercritical fluid only proceeds internally through the sleeve (packing 130, 130’ help fits caps 150, 170 to the column 110, Para. [0077], Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure sleeve of modified Welke to include caps with seals as taught by Fuesting in order to force airflow through the filter insert and not outside of the container (Fuesting Para. [0032]).

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Welke and Gaier, as applied to claim 1 above, and further in view of US Pat. Pub. 2012/0222556 to Filipovic et al (herein Filipovic).
Regarding claim 19, the now modified device of Welke (as discussed above with respect to the rejection of claim 1) discloses a pressure intolerant sleeve (Welke filter 10), a pressure tolerant housing (Gaier housing), and a supercritical fluid (Gaier carbon dioxide).  Welke, as modified above, does not disclose wherein the pressure tolerant housing is a stainless steel tube.
However, Filipovic teaches a system for gas treatment (Fig. 1) including wherein the pressure tolerant housing is a stainless steel tube (canister 28 includes filter material on which halocarbons are captured, the canister being made of stainless steel, Para. [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure tolerant housing of modified Welke to be formed of stainless steel as taught by Filipovic in order to utilize a well-known material with the expected results of a canister that avoids corrosion from the gas and can withstand high pressures.

Claims 22 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Welke and Gaier, as applied to claim 1 above, and further in view of US Pat. 3,941,573 to Chapel (herein Chapel).
Regarding claim 22, the now modified device of Welke (as discussed above with respect to the rejection of claim 1) discloses a pressure intolerant sleeve (Welke filter 10), a pressure tolerant housing (Gaier housing), and a supercritical fluid (Gaier carbon dioxide).  Welke, as modified above, does not disclose wherein the pressure intolerant sleeve is arranged to allow 
However, Chapel teaches an apparatus for removing anesthetic gases (Figs. 1-4) including wherein the pressure intolerant sleeve (cartridge 30, Fig. 4) is arranged to allow ingress and egress of gas containing anaesthetic halocarbon -5-and supercritical fluid through the filter material (cartridge 30 receives gases or fluid via conduits 16, 18; Col. 3 lines 25-28), in which the pressure-intolerant sleeve comprises a first conduit and a second conduit (perforations in end covers 34, 35 form conduits therethrough, the conduits designed to allow passage of gas, Col. 3 lines 10-15, Fig. 4), wherein the first conduit allows gas to ingress into the sleeve and supercritical fluid to egress the sleeve and the second conduit allows gas to egress the sleeve and supercritical fluid to ingress into the sleeve (each conduit of end covers 34, 35 are capable of allowing ingress or egress of gases, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure intolerant sleeve of modified Welke to include conduits as taught by Chapel in order to facilitate an even distribution of gas flow into the filter material.
Regarding claim 23, the now modified device of Welke (as discussed above with respect to the rejection of claim 1) discloses a pressure intolerant sleeve (Welke filter 10), a pressure tolerant housing (Gaier housing), and a supercritical fluid (Gaier carbon dioxide).  Welke, as modified above, does not disclose wherein the pressure intolerant sleeve comprises a first pair of 
However, Chapel teaches an apparatus for removing anesthetic gases (Figs. 1-4) including wherein the pressure intolerant sleeve comprises a first pair of conduits (end covers 34, 35 each include a plurality of conduits formed therethrough, any of which could be designated the first pair, for example the central conduit on both end covers 34, 35 form the first pair of conduits, Fig. 4) and a second pair of conduits (end covers 34, 35 each include a plurality of conduits formed therethrough, any of which could be designated the second pair, for example a conduit on the outer right on both end covers 34, 35 form the second pair of conduits, Fig. 4), the first pair of conduits allows the ingress and egress of gas, and the second pair of conduits allows the ingress and egress of supercritical fluid (each conduit of end covers 34, 35 are capable of allowing ingress or egress of gases or fluids, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure intolerant sleeve of modified Welke to include conduits as taught by Chapel in order to facilitate an even distribution of gas flow into the filter material.

Claim 29 is rejected under 35 U.S.C. § 103 as being unpatentable over Welke and Gaier, as applied to claim 3 above, and further in view of US Pat. Pub. 2009/0250054 to Loncar et al (herein Loncar).
Regarding claim 29, the now modified device of Welke (as discussed above with respect to the rejection of claim 3) discloses a pressure intolerant sleeve (Welke filter 10), a pressure tolerant housing (Gaier housing), and a supercritical fluid (Gaier carbon dioxide).  Welke, as 
However, Loncar teaches an anaesthesia apparatus (Fig. 1) including wherein the anaesthetic circuit is a Mapleson circuit or an anaesthetic reflector system (the anesthesia apparatus operates based on a reflecting filter 7, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anesthetic circuit of modified Welke to be an anesthetic reflector circuit as taught by Loncar in order to utilize a well-known anesthetic machine configuration with the expected results of reduction of anesthetic gas required and more stable patient sedation levels.

Claim 30 is rejected under 35 U.S.C. § 103 as being unpatentable over Welke and Gaier, as applied to claim 1 above, and further in view of US Pat. Pub. 2010/0263529 to Alban et al (herein Alban).
Regarding claims 30, the now modified device of Welke (as discussed above with respect to the rejection of claim 1) discloses a pressure intolerant sleeve (Welke filter 10), a pressure tolerant housing (Gaier housing), and a supercritical fluid (Gaier carbon dioxide).  Welke, as modified above, does not disclose the system further comprising a gas-liquid separator, comprised of a cooled cyclonic and inertial collection system.
However, Alban teaches a method for purifying gas (Fig. 1) including a gas-liquid separator, comprised of a cooled cyclonic and inertial collection system (stream to be separated is passed through a gas-liquid separator of the cyclonic type, Para. [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Welke to include a cyclonic separator as taught by Alban in order to utilize a well-known separating technique with the expected results of separating the gas from the liquid stream.

Claim 31 is rejected under 35 U.S.C. § 103 as being unpatentable over Welke and Gaier, as applied to claim 1 above, and further in view of US Pat. 5,039,500 to Shino et al (herein ).
Regarding claim 31, the now modified device of Welke (as discussed above with respect to the rejection of claim 1) discloses a pressure intolerant sleeve (Welke filter 10), a pressure tolerant housing (Gaier housing), and a supercritical fluid (Gaier carbon dioxide).  Welke, as modified above, does not disclose the system further comprising one or more separating columns.
However, Shino teaches a process for producing xenon (Fig. 1) including one or more separating columns (upper rectifying column 1 separates xenon anaesthetic gas from a liquid oxygen stream, Col. 3 lines 23-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Welke to include a separating column as taught by Shino in order to utilize a well-known separating technique with the expected results of separating the gas from the liquid stream.

Response to Arguments
Applicant’s arguments with respect to the drawing objection of Fig. 2 have been fully considered and are persuasive.  The drawing objection has been withdrawn.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3,830,632 to Guzay, US 2015/0283490 to Cordova, US 2011/0081379 to Kurosawa et al, and US 6,235,192 to Melfi et al each recite a pressure tolerant housing including a cap at each of two ends.
US 2011/0192192 to Andrian et al recites a gas-liquid separator using cyclonic motion.
US 2012/0024152 to Yamawaki et al recites a gas-liquid separator using separating columns.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Th. 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785